Title: To Thomas Jefferson from William Channing, 24 November 1790
From: Channing, William
To: Jefferson, Thomas



Sir
Newport November 24th. AD 1790

The letter you were pleased to honor me with of the 12th. of August, I received soon after the date, and have since attended to the objects it respected. The situation of the records of our State, made your commission a business of some difficulty, and a part of it still remains unexecuted. That part however is in a prosperous train.
Herewith are transmitted authenticated Copies of all the Acts of our Legislature, that affect either the debts, or the persons of British Subjects, or American refugees. As to the proceedings of the Judiciary of this State upon these Acts, I have to observe, that the one for confiscating of the Estates of the persons therein described, was early carried into effect, with regard to those who were contemplated by it, the American refugees; and their Estates were confiscated and sold, and the proceeds after the payment of the debts of the original proprietors, were paid into the Treasury of the State. This Act was considered by our Courts as annulled by the Treaty of Peace, and subsequent to the ratification thereof, no proceedings have been had thereon. Government during the war, were possessed of the real Estates belonging to British Subjects, but on the application of the Proprietors, they have been since restored, and the rents and Profits accounted for.
The Act of Banishment has not been formally repealed by the Legislature; but I have not known any instance, in which it has been enforced; although many persons, either named or described in the Act have since the War resided, and some of them still reside among us.
The Courts of this State have been ever open alike to the British Subject, and the American Citizen; and equally enabled either, to recover his just debt, agreeably to Contract, until the substituting and paper money Acts were made.—The first of these Acts was repealed soon after the passing of it, but the other continued to operate untill September 1789. But previous to this, in September 1787, from an Idea that the making the Paper money a Tender might be considered as an infraction of the Treaty with Great Britain, the Legislature passed the resolution, declaring the Obligation of the Treaty sacred and inviolable.
Herewith are also transmitted the Code, that contains all the existing Laws of this State up to the last revision. The subsequent  laws are blended with a great deal of other matter in a great number of Schedules; and must be transmitted in manuscript. This is that part of the business which still remains unexecuted, but which is in a train to be executed. I shall exert my endeavours to have the manuscript in readiness to forward as expeditiously as the nature of the business will permit.
I have the honor to be with great respect Sir Your most Obedient and most Humble Servant,

Willm. Channing

